DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

 Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,334,597, and claims 1-27 of U.S. Patent No. 11,132,380. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre et al. [ US Patent Application No 2012/0158650 ].

5.	As per claim 1, Andre discloses the invention as claimed including a method, comprising:
	storing at least a portion of database data to one or more caches accessible to a
plurality of execution nodes [ i.e. each data fabric within data grid 200 is a clustered memory cache comprising multiple cache nodes, which are configured to store all or portion of data in a database system ] [ Figure 5; and paragraphs 0041, 0062 and 0066 ];
	receive, in a resource manager running on a first execution node of the plurality of
execution nodes [ i.e. data services of a node that facilitate transaction processing between grid applications  and data grid 200 ] [ Figure 3; and paragraph 0053, and 0077 ], a query to process the database data [ paragraphs 0030 and 0036 ], wherein each of the plurality of execution
nodes comprises at least one processor and a cache to cache data from a plurality of storage
devices [ i.e. cache nodes of data fabric clustered on multiple physical machines ] [ Figure 2; and paragraphs 0046-0048 ]; and
	allocate the query to one or more of the plurality of execution nodes to process
the database data [ i.e. data access service for connecting to a node offering requested access toa data item ] [ paragraphs 0036, and 0053; and claim 12 ], the one or more of the plurality of execution nodes having access to the one or more caches storing at least a portion of the database data [ Figure 5; and paragraph 0066 ], 
	wherein the one or more of the plurality of execution nodes process the database data based at least in part on an organization of the database data within the one or more caches of the plurality of execution nodes and the plurality of storage devices [ i.e. splitting horizontal partitions from a set of tables within backend database across cache nodes within data fabric having partition granularity ] [ Figure 5; and paragraphs 0062, 0066, and 0067 ].

6.	As per claim 2, Andre discloses wherein the resource manager comprises a virtual
warehouse manager and wherein the plurality of execution nodes belong to one or more virtual
warehouses managed by the virtual warehouse manager [ i.e. employ one or more data services of a node that facilitate transaction processing ] [ paragraphs 0053, and 0077 ].

7.	As per claim 3, Andre discloses wherein the virtual warehouse manager comprises at
least a logical mapping of the one or more virtual warehouses [ i.e. set of maps which associate a data access with the node where it may be executed ] [ paragraphs 0053, and 0074 ], wherein the logical mapping is based on access control parameters related to security and resource access management settings [ i.e. security policy, fabric name and its status ] [ paragraphs 0072, and 0073 ].

8.	As per claim 4, Andre discloses retrieving, by the resource manager, information regarding the storage of the at least a portion of the database data to one or more caches accessible to the plurality of execution nodes [ Figure 5; and paragraphs 0062, 0066, and 0067 ], wherein the retrieving comprises:
	identifying candidate execution nodes for processing the received query [ i.e. associate a data access with the node where it may be executed ] [ paragraph 0053 ], wherein the
candidate execution nodes have already cached the portion of the database data needed to
process the query [ i.e. cache in data fabric ] [ paragraphs 0062, and 0066 ], wherein the query is allocated based at least in part on the retrieved information [ i.e. obtain the data ]; and retrieving the information from the candidate execution nodes [ i.e. provide a reply to the query ] [ paragraphs 0036, 0048 and 0062 ].

9.	As per claim 5, Andre discloses wherein the organization of the database data is stored
in a structured and optimized format [ i.e. database values are stored in a table data structure ] [ paragraphs 0037, and 0048 ], and wherein the database data is accessible as a service separate from computing or processing resources [ i.e. backend database ] [ Figure 5; and paragraph 0066 ]..

10.	As per claim 6, Andre discloses wherein the query is in a form of one or more structured query language (SQL) statements [ paragraphs 0032, and 0078 ].

11.	As per claim 7, Andre discloses wherein the at least one processor is a one of a physical
processor or a virtual processor [ i.e. physical machine ] [ paragraphs 0043, and 0046 ].

12.	As per claims 8-14, they are rejected for similar reasons as stated above in claims 1-7.

13.	As per claims 15-20, they are rejected for similar reasons as stated above in claims 1-5, and 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446